In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00020-CV

____________________


ELIEZER HERNANDEZ, Appellant


V.


COUNTRYWIDE HOME LOANS, INC., Appellee




On Appeal from the County Court at Law No. 2
Montgomery County, Texas

Trial Cause No. 08-22,587




MEMORANDUM OPINION
 On March 9, 2009, we notified the parties that the appeal would be dismissed for want
of prosecution unless the appellant either proved arrangements had been made to pay the fee
for the clerk's record or explained why additional time was needed for filing the clerk's
record.  On March 10, 2009, we notified the parties that the appeal would be dismissed
unless the appellant remitted the filing fee for the appeal.  Appellant did not respond to either
notice.

	Appellant did not file an affidavit of indigence on appeal and has not shown that he
is entitled to proceed without payment of costs.  See Tex. R. App. P. 20.1.  There being no
satisfactory explanation for the failure to pay the filing fee for the appeal, the appeal is
dismissed for want of prosecution.  See Tex. R. App. P. 42.3.
	APPEAL DISMISSED.
							        ____________________________
									HOLLIS HORTON	
										Justice							

Opinion Delivered April 16, 2009 
Before Gaultney, Kreger, and Horton, JJ.